DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are currently pending and under examination.

This application is a divisional application of U.S. Application No. 15/542978, filed July 12, 2017, now U.S. Patent No. 10,731,122, which is a National Stage of International Application No. PCT/JP2016/000002, filed January 4, 2016, claiming priority to Japanese Patent Application No. 2015-017823, filed January 30, 2015, Japanese Patent Application No. 2015-017824, filed January 30, 2015, and Japanese Patent Application No. 2015-017827, filed January 30, 2015.

Claim Objections

Claim 7 is objected to because of the following informalities:  the phrase “oppose to each other” in line 2 should instead read “oppose each other.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does not include a transitional phrase.  This claim is indefinite because it is unclear whether this claim is intended to be open-ended or closed with regard to additional, unrecited limitations.  Further, it is unclear what portion of the claim is intended to constitute the preamble, reciting the intended use, and what portion is intended to convey required limitations present in the apparatus.  The term “wherein” on line 2 is deemed to indicate that this claim is open-ended and does not exclude additional, unrecited elements or method steps.  
The phrase, “[a] cell culture apparatus for conducting cell culture in which a culture medium is supplied together with cells to a container formed of a flexible material” appears to be the intended use of the apparatus.  Given that, it is unclear whether the container, as well as the culture medium and cells, are intended to be part of the claimed apparatus.  For the purposes of examination, the container, as well as the culture medium and cells, are deemed to be part a required part of the claimed apparatus.  Additionally, it is unclear how the container is intended to interact with the partition pieces and the base, as it appears that while the base has a mounting surface that holds the container, the mounting surface also has partition pieces that protrude up into the same space presumably occupied by the container, if intended to be present.  
Claim 4 recites the limitations "the pressing plate" in line 1, “the inside” in line 2, and “the amount” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 6 recites “wherein the base is pivotably supported by a supporting frame such that it can be rotatably moved” (emphasis added).  This claim is indefinite, because it is unclear what “it” refers to in this limitation.  As written, “it” could refer to either the base or the supporting frame.  
Claim 7 recites the limitation "the periphery of the base" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  No periphery is previously recited with regard to the base.
Claim 8 recites the limitation "the thickness of the container which is full" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  No thickness of the container is previously recited.  Additionally, this claim is indefinite, because it is unclear what the container is “full” with.  
Claims 7-11 recite the limitation "the fixture.”  These claims are indefinite, because it is unclear what fixture “the fixture” is intended to refer to, as the term “two or more fixtures” is previously recited in claim 7.  It is unclear if “the fixture” is intended to refer to only one of the two or more fixtures present in the apparatus, or to all of the two or more fixtures present in the apparatus. 
Claim 10 recites the limitation "the four corners" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No corners are previously recited as being present on the base.  As previously recited, the base could, in fact, be circular, and thus have no corners, or a shape having more or less than four corners (e.g. triangular, hexagonal, etc.).

With regard to claims 2, 3, and 5, these claims are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 

Conclusion

No claims are allowable, however the claims appear to be free of the art.

Art of Record:
Takahiko et al., IDS; JP 2011-239734, Published 2011 (apparatus for culturing cells where culture medium and cells are together in a flexible container, a roller/clip is used as a partition that creates two partitioned compartments, and the partition between the compartments can be removed).

Zhang et al., IDS; US 2004/0214313, Published 2004 (apparatus for culturing cells where culture medium and cells are together in a container formed of polystyrene or plastic, the container has a plurality of partitioned compartments, and the partitions between the compartments can be removed)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653